Citation Nr: 1010644	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a kidney condition, 
eye condition, skin condition, and Hodgkin's disease, for 
purposes of accrued benefits.  

3.  Entitlement to service connection for chronic lymphocytic 
leukemia, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to October 
1961.  The Veteran passed away in December 2002 from chronic 
lymphocytic leukemia.  The appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction is currently with the RO in 
Portland, Oregon.  

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to service connection 
for a kidney condition, eye condition, skin condition, and 
Hodgkin's disease, for purposes of accrued benefits, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 decision, the Board denied the 
Veteran's claim for entitlement to service connection for 
chronic lymphocytic leukemia; the Veteran did not appeal.  

2.  The Veteran died on December [redacted], 2002.  At that time, 
there was no pending claim for entitlement to service 
connection for chronic lymphocytic leukemia.  
CONCLUSION OF LAW

1.  The September 2002 Board decision that denied entitlement 
to service connection for chronic lymphocytic leukemia was 
final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  A claim for entitlement to service connection for chronic 
lymphocytic leukemia, for purposes of accrued benefits, is 
denied as there was no claim pending from the Veteran at the 
time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for chronic lymphocytic leukemia, for purposes of accrued 
benefits.  

Accrued benefits are benefits to which a "veteran" was 
entitled at his death, based on evidence on file at the date 
of death, and due and unpaid, to be paid to survivors as 
provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).  For a claimant to prevail on an accrued 
benefits claim, the record must show that (i) the appellant 
has standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002); 38 C.F.R. § 3.1000 (2009); Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative 
from any benefit to which the Veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the Veteran could not have 
received upon proper application therefore.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death is evaluated.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively of record at the date of death although 
they may not physically be in the claims file until after 
that date.  The pertinent provisions refer to service 
department records, reports of VA hospitalizations, reports 
of treatment by VA medical centers, reports of treatment 
authorized by the VA, and reports of autopsy made by VA on 
date of death.

Here, the Board denied the Veteran's claim for chronic 
lymphocytic leukemia in a September 2002 Board decision; the 
Veteran did not appeal prior to his death on December [redacted], 
2002.  Thus, no appeal was pending at the time of the 
Veteran's death.  

As a pending claim is one of the criteria necessary to 
prevail on an accrued benefits claim, the appellant's claim 
for entitlement to service connection for chronic lymphocytic 
leukemia for purposes of accrued benefits must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Board has considered VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits under the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009)).  However, in this case, the law and not the 
facts are dispositive of this appeal; therefore, the duties 
to notify and assist imposed by the VCAA are not applicable 
to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002; Sabonis v. Brown, 6 Vet.  App. 426, 429-30 (1994). 


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia, for purposes of accrued benefits, is denied.  


REMAND

The appellant is also seeking entitlement to service 
connection for the cause of the Veteran's death, as well as 
entitlement to service connection for a kidney condition, eye 
condition, skin condition, and Hodgkin's disease, for 
purposes of accrued benefits (which is based on a separate 
rating action appealed by the Veteran prior to his death that 
was not the subject of a final Board decision).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

While the appellant's appeal was pending, the United States 
Court of Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that in the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Here, the appellant was not notified of whether the Veteran 
had any service connected disabilities at the time of his 
death and was not informed of what evidence and information 
is required to substantiate a DIC claim based on a condition 
not yet service connected.  

Accordingly, the case must be remanded to afford the Veteran 
appropriate VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded VCAA 
notice that complies with the Court's 
holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of any additional evidence.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


